Opinion of the Court by


Tompkins, Judge,

The fire company sued O’Brien before a justice of the peace and obtained judgment against him.
An appeal was taken to the circuit court where judgment being again given against him, O’Brien appeals to this court.
The demand of the fire company consisted of fines im-i used on O’Brien, a member of said company, for breaches ... its by-laws. It is admitted that the corporation had right to make its own by-laws and to impose fines for the broaih of such laws. But the jurisdiction of the justice ... . J J oi too peace is denied. Jurisdiction is given to justices the pence in actions of debt, covenant, and assumpsit, and all other actions founded upon contract, &c. Vide section 2, art. 1st, of the act to establish justices’ courts, p. 348 of the digest of 1835. The appellant, O’Brien, by becoming a mci 'ber of that company impliedly assented or contracted to pay i.nes imposed on him under the authority of its bylaws. The judgment, then, of the court of common pleas ought in my opinion to be affirmed, and it accordingly is affirmed.